Citation Nr: 0907025	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  04-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder/arthritis including as secondary to service-
connected residuals of post operative left knee meniscectomy.

2.  Entitlement to service connection for a left ankle 
disorder/arthritis including as secondary to service-
connected residuals of post operative left knee meniscectomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1972 to July 1975.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in July 2006.  This matter was 
originally on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In May 2006, the Veteran testified at a personal hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

In July 2006, the Board remanded the reopened claim of 
service connection for a low back disorder in addition to the 
issues on appeal for further notification and development.  
However, the record shows that service connection was 
established for the claimed low back disorder in an October 
2007 rating decision.  Thus, that issue is no longer before 
the Board.      

In September 2008, the Board requested a medical expert 
opinion from a VA orthopedic specialist (J.L., M.D.) to 
address various questions involved in the Veteran's appeal 
and such opinion was received in October 2008.  The Board 
provided the Veteran with a copy of the opinion in November 
2008 and allowed him 60 days from the date of the letter to 
provide any additional evidence or argument in support of his 
claim.  The Veteran responded later that month that he had no 
further argument or evidence to submit and asked that the 
Board proceed with the adjudication of his appeal.  


FINDING OF FACT

The evidence of record does not show that the Veteran 
currently suffers from a right or left ankle disorder.  


CONCLUSIONS OF LAW

1.  A right ankle disorder is not proximately due to or the 
result of any service-connected disability and was not 
otherwise incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).

2.  A left ankle disorder is not proximately due to or the 
result of any service-connected disability and was not 
otherwise incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In March 2003 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to 
service connection for the claimed disorders to include on a 
secondary basis and described the types of evidence that the 
Veteran should submit in support of the claims.  The RO also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claims.  The RO further advised the Veteran of the elements 
of degree of disability and effective date in said 
correspondence.  Thus, the March 2003 VCAA notice letter 
fully satisfied notification requirements.  

The Board also notes that a VCAA notice letter was sent to 
the Veteran in August 2006, wherein he was advised regarding 
his option for representation by a Veterans Service 
Organization and was again asked to provide information 
regarding relevant records not held by any Federal Agency to 
include private doctors and hospitals.  The record shows that 
the Veteran did not respond to the notice letter.         

The Board further observes that the RO provided the Veteran 
with a copy of the June 2003 rating decision, the January 
2004 Statement of the Case (SOC), and the March 2004 and 
October 2007 Supplemental Statements of the Case (SSOC), 
which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
the service treatment records are of record.  Additionally, 
post-service treatment records identified as relevant to the 
claims have been obtained, to the extent possible, and are 
included in the claims folder.  Furthermore, the Veteran has 
been afforded with medical examinations and opinions in 
connection with his claims.  The Veteran has not made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  The Board further finds that there 
has been substantial compliance with its prior Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2008); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may also be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a Veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as arthritis, to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).   

Analysis

The Veteran contends that he currently suffers from a 
bilateral ankle disorder due to an abnormal gait resulting 
from his service-connected left knee disability.    

However, a review of the medical evidence reveals that the 
Veteran does not currently suffer from a chronic right or 
left ankle disorder.  As noted above, the Board referred the 
issue on appeal for a medical expert opinion from an 
orthopedic specialist because there appeared to be 
conflicting medical evidence of record regarding the medical 
question of whether the Veteran has a current bilateral ankle 
disorder.  In his October 2008 opinion, Dr. J.L. acknowledged 
that the Veteran had chronic complaints of pain in his ankles 
but no further diagnosis of an ankle disorder was possible 
with normal x-rays and a normal examination.  Dr. J.L. 
diagnosed the Veteran with ankle arthralgia, noting that he 
could not make the additional diagnosis of degenerative 
arthritis or additional comments of limitation of motion 
since neither had been found on examinations or x-rays.  
Arthralgia is defined as pain in a joint.  See Dorland's 
Illustrated Medical Dictionary 149 (30th ed. 2003).  Notably, 
the April 2007 joints examiner (A.M., M.D.) similarly noted 
that there was no specific pathology with reference to the 
Veteran's ankles other than his subjective complaints of 
bilateral ankle pain.  While the Board observes that Dr. J.L. 
wrote that the diagnosis of ankle arthralgia, if accepted as 
a diagnosis, would be at least as likely as not partially due 
to, or secondary to, the abnormal gait from the significant 
degenerative arthritis in the service-connected left knee, 
pain alone, without an underlying disorder to which it may be 
attributed, is not a disability for which service connection 
may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 
(1998).  The Veteran has only been shown to suffer from 
bilateral ankle pain.  The evidence does not show that the 
Veteran has a currently diagnosed right or left ankle 
disorder.       

In making this determination, the Board recognizes that the 
April 2003 VA medical examiner commented in the examination 
report that the Veteran had arthritis of the bilateral 
ankles.  A VA treatment record dated in December 2006 also 
shows an assessment of ankle osteoarthritis treated with 
medication by a primary care physician (J.R., M.D.).  
However, the diagnosis of bilateral ankle arthritis by the 
April 2003 medical examiner appears to have been made without 
the benefit of the results of the ankle x-ray as the examiner 
notes in the examination report that the ankle x-ray is 
pending.  The April 2007 VA medical examiner, on the other 
hand, subsequently found no pathology of the ankles based on 
April 2007 x-ray findings as well as review of the claims 
folder to include the April 2003 examination report.  
Moreover, as noted above, Dr. J.L. explained in his October 
2008 opinion that he was unable to make the diagnosis of 
degenerative arthritis because it had not been found on 
examinations or x-rays.  Dr. J.L. specifically commented that 
the December 2006 treatment record, presumably noting 
osteoarthritis of the ankle, was not shown to be based on 
examination of the Veteran's ankles.  Dr. J.L. considered all 
of the medical evidence pertaining to the Veteran's ankles of 
record, to include the April 2003 medical examiner's opinion 
and the December 2006 treatment record, in rendering the 
October 2008 opinion.  For these reasons, the Board affords 
more probative value to the opinions offered by the April 
2007 medical examiner and Dr. J.L. than the earlier evidence 
referenced above.  

The Board also observes that the April 2003 medical examiner 
diagnosed the Veteran with bilateral calcaneal spurs of the 
ankles with normal x-ray.  However, Dr. J.L. wrote that the 
calcaneal spurs are not and would not be related to any 
condition of the ankle.  Dr. J.L. further noted that the 
single diagnosis of early stress fracture of the calcaneus 
shown in service, which was not supported by any other 
information or follow-up, had no particular bearing on the 
issue on appeal because the "calcaneus is not, per se, part 
of the ankle joint."  As Dr. J.L. provided a sound rationale 
for his opinion based on a thorough review of the record, to 
include the April 2003 medical examiner's opinion, and 
specializes in orthopedic medicine, the Board affords his 
opinion greater probative value than the opinion offered by 
the April 2003 VA medical examiner.  

Moreover, although the Board has considered the Veteran's 
repeated assertions that he currently suffers from a 
bilateral ankle disorder, the Veteran is a layperson and is 
not shown to have the requisite medical expertise to render a 
competent diagnosis of a chronic ankle disorder.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his assertions are 
afforded no probative value with respect to the medical 
question of whether he is diagnosed with a chronic bilateral 
ankle disorder.  

Thus, the most probative medical evidence does not show that 
the Veteran suffered a chronic ankle disorder of the left or 
right at any time during the course of this appeal.  McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  In the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is 
not shown to have a current chronic right or left ankle 
disorder, the preponderance of the evidence is against the 
Veteran's claims and service connection is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right ankle 
disorder/arthritis including as secondary to service-
connected residuals of post operative left knee meniscectomy 
is denied.

Entitlement to service connection for a left ankle 
disorder/arthritis including as secondary to service-
connected residuals of post operative left knee meniscectomy 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


